DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spartz (7,735,452).
Spartz teaches controlling a precursor flow to a deposition chamber, comprising:
- delivering the precursor gas through a delivery system (120) and sensor assembly (200), see Fig. 1A and related text, and
- calibrating the sensor based on the flow of a known amount of gas or reference material (i.e. interpreted as a chemical standard), see col 6, lines 18-29).
	In regard to the requirement that the sensor assembly is prior to the chamber, the Office further references claim 1 (C) of Spartz, wherein it is stated specifically that the optical sensor is between the delivery device and the process chamber and further includes a gas receptacle.  
	Regarding claim 2, the assembly is located downstream of ampoule 10.
	Regarding claim 3, the teachings include that the material is metered by a mass flow controller (col 2, lines 58-67).  In regard to the delivery line comprising a chemical standard, since the chemical standard is applied to the sensor, it is understood that the delivery line feeding the assembly comprises the chemical standard.  While not specifically stated  that the chemical standard is fed through the delivery line, as per MPEP 2144.01 it is proper to take into account specific teachings as well as inferences which one skilled in the art would reasonably draw. 
	Regarding claim 8, as Spartz teaches the claimed elements including a reference chemical as noted above that is used to calibrate the sensor.
	Regarding claim 9, it would be further understood (see claim 3) that the chemical standard (i.e. reference chemical) is predetermined in order to calibrate the sensor.
	Regarding claim 20, Spartz teaches that a controller carries out the steps, as such, it would have been understood that a computer readable storage medium is used with the controller to carry out the claimed steps (see implicit teachings above). 

Claim Rejections - 35 USC § 103
Claims 4, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spartz.
	Regarding claim 4, the Examiner takes Official Notice that traps as part of exhaust systems (downstream of a process chamber) and also filters (which meet the requirements of a trap) for filtering processes gases are pervasive in the art and would have been an obvious modification to the system.
	Regarding claim 6, Spartz generally teaches pressure sensors (col 3, line 39- col 4, line 23).  While not teaching specifically a sensor before and after the sensor assembly, Spartz teaches that generally monitoring pressure is beneficial, therefore it would have been further obvious to apply such pressure sensors in any location, such as before and after the sensor assembly in order to monitor pressure and flow.
	Regarding claim 20, Spartz teaches that a controller carries out the steps, as such.  If it were determined that a computer readable medium is not implicit, the Office takes Official Notice that use of such would have been an obvious manipulation of the apparatus and method of Spartz to implement a computer readable storage medium with the claimed steps, to be used to facilitate the controller enacting the steps. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spartz in view of Shugrue (2019/0264324).
The teachings of Spartz are described above, including the sensor assembly and gas line, but not teaching a specific environment enclosing said parts.  Shugrue teaches that it is useful to include a gas system in an enclosed environment in order to control the temperature and conditions of the gas and assembly, see [0028].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the enclosure of Shugrue to house the components of Spartz as it would allow for a control of the environment of the components.  In regard to the isothermic chamber,  wherein there are heaters as per Shugrue and further as per Spartz (col 3, lines 45-58), it would be generally obvious (or even an implicit teaching) to house the components in a such a region in order to maintain a desired vaporization state of the components.  And furthermore selection of isothermic would be possible with the use of heaters and also understood as desirable in order to maintain steady flow.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spartz in view of Woelk (2019/0032207).
The teachings of Spartz are presented above, Spartz generally teaches providing a known volume (see known gas quantity) of gas, but does not explicitly teach a closed volume being isothermal.  Woelk teaches that it is effective to maintain a chemical source with a constant temperature bath in order to better control the process [0102].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the constant temperature control of Woelk to the chemical source of Spartz as it would allow for better control of the components and the process, which Spartz is concerned about (as set forth by the multiple sensors).

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicants argue that Spartz does not support a radiationally transmissive gas line.  Spartz, however, specifically claims a system wherein the sensor is between the source and process chamber – the claim includes further that there is a gas receptacle and an optical source as part of the sensor – therefore Spartz has sufficient support for the claimed configuration.  There is no reason to consider the verbiage of Spartz to be incorrect and therefore the claim limitations are taught.
Dependent claims are argued on the basis of the independent claim and therefore will not be specifically addressed further.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715